Case 1:19-cv-00743-CFC Document 68 Filed 01/07/20 Page 1 of 6 PageID #: 607




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

IN RE: PALBOCICLIB PATENT    )
LITIGATION                   )         C.A. No. 19-2912-CFC
PFIZER INC., WARNER-LAMBERT  )
COMPANY LLC, PF PRISM C.V.,  )
PFIZER MANUFACTURING         )
HOLDINGS LLC, PFIZER PFE     )
IRELAND PHARMACEUTICALS      )
HOLDING 1 B.V., and PF PRISM )
IMB B.V.                     )
                             )
            Plaintiffs,      )
                             )
  v.                         )         C.A. No. 19-743-CFC
                             )
AIZANT DRUG RESEARCH         )         CONSOLIDATED
SOLUTIONS                    )
PVT. LTD., et al.,           )
                             )
            Defendants.      )
PFIZER INC., WARNER-LAMBERT )
COMPANY LLC, PF PRISM C.V.,  )
PFIZER MANUFACTURING         )
HOLDINGS LLC, PFIZER PFE     )
IRELAND PHARMACEUTICALS      )
HOLDING 1 B.V., and PF PRISM )
IMB B.V.                     )
                             )
            Plaintiffs,      )
                             )
  v.                         )         C.A. No. 19-759-CFC
                             )
TEVA PHARMACEUTICALS USA, )
INC. and TEVA                )
PHARMACEUTICALS              )
INDUSTRIES, LTD.,            )
                             )
            Defendants.      )
    Case 1:19-cv-00743-CFC Document 68 Filed 01/07/20 Page 2 of 6 PageID #: 608




                  STIPULATION AND [PROPOSED] ORDER

        This stipulation is made by and between Pfizer Inc., Warner-Lambert

Company LLC, PF Prism C.V., Pfizer Manufacturing Holdings LLC and Pfizer

PFE Ireland Pharmaceuticals Holding 1 B.V. (collectively, “Plaintiffs”); and Teva

Pharmaceuticals USA, Inc. (“Teva USA”), and Teva Pharmaceuticals Industries,

Ltd. (“Teva Ltd.,” and collectively with Teva USA, the “Teva Defendants”);

        WHEREAS Plaintiffs filed suit against Teva USA and Teva Ltd. in C.A. No.

19-759-CFC (the “Action”) 1;

        WHEREAS the Teva Defendants maintain that Teva Ltd. is not a proper

defendant in the Actions;

        WHEREAS Plaintiffs maintain that Teva Ltd. is a proper defendant in the

Actions; and

        WHEREAS resolution of such disagreement by motion practice will

consume time and expense that Plaintiffs and the Teva Defendants wish to avoid

by entering into this Stipulation;




1
 For purposes of this Stipulation and Order, “Actions” shall include the Action,
and any action which may result from consolidation of the Action or with which
the Action is associated, including without limitation C.A. No. 19-743-CFC and
C.A. No. 19-2912-CFC.
                                         2
 Case 1:19-cv-00743-CFC Document 68 Filed 01/07/20 Page 3 of 6 PageID #: 609




      NOW THEREFORE Plaintiffs and the Teva Defendants, by and through

their respective undersigned counsel in the Action, and subject to the approval of

the Court, stipulate and agree as follows:

      1.     Teva Ltd. agrees to be bound by any judgment, order, injunction, or

decision entered in the Actions, or in any appeal thereof, as if it were named as

defendant.

      2.     Teva Ltd. agrees that it will not contest personal jurisdiction in this

Court solely for purposes of enforcing any such judgment, order, injunction, or

decision, including the terms of this stipulation, against it in the Actions.

      3.     Teva USA and Teva Ltd. agree that, to the extent Teva Ltd. has in its

possession, custody, or control information or materials that would be discoverable

or responsive to discovery requests in the Actions to the same extent were Teva

Ltd. to remain a party to the Actions, Teva USA will search for and provide such

discovery, in response to discovery requests propounded on Teva USA by

Plaintiffs. Teva Ltd. agrees to provide, and Teva USA agrees to produce, such

discovery in response to discovery requests served on Teva USA in the Action.

Nothing in this paragraph shall limit Teva USA’s ability to object to any request

for discovery served by Plaintiffs.

      4.     If the parties agree that a Teva Ltd. employee is a necessary fact

witness, the witness will be made available for deposition upon notice to Teva


                                             3
 Case 1:19-cv-00743-CFC Document 68 Filed 01/07/20 Page 4 of 6 PageID #: 610




USA at a location to be agreed upon by the parties. Accordingly, there will be no

need for (a) service of subpoenas; or (b) for witnesses located outside the United

States, adherence to the procedures of the Hague Convention or other methods of

foreign service. If the parties disagree as to whether the Teva Ltd. employee is a

necessary fact witness or disagree as to where the deposition will take place, then

the parties shall present the matter to the Court for resolution. If the Court orders

that the deposition of the Teva Ltd. employee shall be taken, then the Teva Ltd.

employee will be made available for deposition pursuant to the Court’s order,

without requiring Plaintiffs to adhere to the procedures of the Hague Convention.

In the Actions, Teva USA will also accept Rule 30(b)(6) deposition notices

containing topics directed to information that may be held by Teva Ltd., and any

witness presented in response thereto shall investigate information relevant to

those topics in the possession, custody, or control of Teva Ltd., to the extent such

information exists. Nothing in this paragraph shall limit Teva USA’s ability to

object to any deposition request served by Plaintiffs.

      5.     Teva USA and Teva Ltd. further agree to be bound by resolution of

discovery matters in the Actions.

      6.     This stipulation does not constitute a waiver of any objection or

defense to, or any privilege or immunity from, the provision of discovery




                                           4
 Case 1:19-cv-00743-CFC Document 68 Filed 01/07/20 Page 5 of 6 PageID #: 611




otherwise available to parties to an action under the Federal Rules of Civil

Procedure, the Federal Rules of Evidence, or any other applicable authority.

      7.     Teva USA agrees that it will not contest personal jurisdiction for

purposes of the Actions and, as such, will not move to dismiss the Actions on

grounds that the United States District Court for the District of Delaware lacks

jurisdiction over Teva USA for purposes of the Action. Teva USA also agrees that

it will not contest venue in the District of Delaware in the Actions and, as such,

will not move to change the venue of the Actions. Teva USA further agrees that it

will provide in the Actions such discovery from Teva Ltd. as agreed to in

paragraphs 3-5 above.

      8.     Plaintiffs hereby dismiss without prejudice Teva Ltd. pursuant to Fed.

R. Civ. P. 41(a)(2).

      9.     The terms of this stipulation are made without prejudice to the

respective positions of Plaintiffs and the Teva Defendants as to whether Teva Ltd.

is a proper defendant in the Action. The terms of this stipulation also cannot be

used by Plaintiffs or the Teva Defendants to argue for or against jurisdiction or

venue in the future.

      10.    The case caption for the Action shall be amended to remove Teva Ltd.

      11.    None of the foregoing shall be interpreted to limit Plaintiffs’ rights to

discovery of Teva USA.


                                          5
Case 1:19-cv-00743-CFC Document 68 Filed 01/07/20 Page 6 of 6 PageID #: 612




/s/ Megan E. Dellinger                      /s/ Karen E. Keller
Jack B. Blumenfeld (No. 1014)               John W. Shaw (No. 3362)
Megan E. Dellinger (No. 5739)               Karen E. Keller (No. 4489)
MORRIS, NICHOLS, ARSHT                      SHAW KELLER LLP
 & TUNNELL LLP                              I.M. Pei Building
1201 North Market Street                    1105 North Market Street, 12th Floor
P.O. Box 1347                               Wilmington, DE 19801
Wilmington, DE 19899-1347                   (302) 298-0700
(302) 658-9200                              jshaw@shawkeller.com
jblumenfeld@mnat.com                        kkeller@shawkeller.com
mdellinger@mnat.com                         Attorneys for Defendant Teva
Attorneys for Plaintiffs Pfizer Inc.,       Pharmaceuticals USA, Inc. and Teva
Warner-Lambert Company LLC, PF              Pharmaceuticals Industries, Ltd.
PRISM C.V., Pfizer Manufacturing
Holdings LLC, Pfizer PFE Ireland
Pharmaceuticals Holding 1. B.V., and
PF PRISM IMB B.V.

Dated: January 7, 2020


IT IS SO ORDERED this _____ day of _______________________, 2020


                                    ________________________________
                                         United States District Judge




                                        6
